Schedule 14A Information Proxy Statement Pursuant to Section 14(A) of the Securities Exchange Act of 1934 (Amendment No. _) Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [ ] Preliminary Proxy Statement [] Confidential, for Use of the Commission [X] Definitive Proxy Statement Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Additional Materials [] Soliciting Material under Section 240.14a-12 TEMPLETON FOREIGN SMALLER COMPANIES FUND (a series of Franklin Templeton International Trust) TEMPLETON GLOBAL SMALLER COMPANIES FUND (Name of Registrant as Specified in its Charter) Name of Person(s) Filing Proxy Statement, other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: TEMPLETON FOREIGN SMALLER COMPANIES FUND (a series of Franklin Templeton International Trust) TEMPLETON GLOBAL SMALLER COMPANIES FUND A Special Meeting of Shareholders of Templeton Foreign Smaller Companies Fund (the “Foreign Fund”), a series of Franklin Templeton International Trust (“FTIT”), and Templeton Global Smaller Companies Fund (the “Global Fund,” and together with the Foreign Fund, the “Funds,” and each individually, a “Fund”), will be held on October27, 2015, to vote on several important proposals that affect the Funds. Please read the enclosed materials and cast your vote on the proxy card(s) or voting instruction form(s). Voting your shares immediately will help minimize additional solicitation expenses and prevent the need to call you to solicit your vote. The proposals for each Fund have been carefully reviewed by the Fund’s Board of Trustees (each, a “Board,” and together, the “Boards”). The Trustees of FTIT and the Trustees of the Global Fund, most of whom are not affiliated with Franklin Templeton Investments, are responsible for looking after your interests as a shareholder of the Foreign Fund and the Global Fund, respectively. Each Fund’s Board recommends that you vote FOR each proposal that applies to your Fund(s). Voting is quick and easy. Everything you need is enclosed . To cast your vote, simply complete the proxy card(s) enclosed in this package. Be sure to sign the card(s) before mailing it in the postage-paid envelope. You may also vote your shares by touch-tone telephone or through the Internet. Simply call the toll-free number or visit the web site indicated on your proxy card(s), and follow the instructions. If you have any questions before you vote, please call D.F. King& Co., Inc., anAST One Company (“D.F. King”), our proxy solicitor, at 1-888-502-0385 (8:00a.m.-11:00 p.m., Eastern time, Monday through Friday, and 10:00a.m.-6:00 p.m., Eastern time, Saturday). We’ll be glad to help you get your vote in quickly. Thank you for your participation in this important initiative. The following Q&A is provided to assist you in understanding the proposals that affect your Fund(s). The proposals are described in greater detail in the enclosed proxy statement. We appreciate your trust in Franklin Templeton Investments and look forward to continuing to help you achieve your financial goals. Important information to help you understand and vote on the proposals Below is a brief overview of the proposals to be voted upon. The proxy statement provides more information on which proposals are to be voted upon by each Fund’s shareholders. Your vote is important, no matter how large or small your holdings may be. What proposals am I being asked to vote on? Shareholders are being asked to vote on the following proposals: 1. For each Fund, to approve a new investment management agreement with Templeton Investment Counsel, LLC (“TICL”). 2. For each Fund, to approve a new subadvisory agreement with Franklin Templeton Investments Corp. (“FTIC”). 3. For each Fund, to approve the use of a “manager of managers” structure whereby the Fund’s investment manager would be able to hire and replace subadvisers without shareholder approval. 4. For the Foreign Fund, to approve an agreement and plan of reorganization that provides for the reorganization of the Foreign Fund into a newly created series of Templeton Global Investment Trust (“TGIT”). 5. For the Global Fund, to elect a Board of Trustees. Has each Fund’s Board approved the proposals that relate to that Fund? The Boards have unanimously approved each proposal and recommend that you vote to approve each proposal that applies to your Fund(s). 1.For each Fund, to approve a new investment management agreement with TICL. Why is TICL recommended to serve as each Fund’s investment manager? The purpose of the proposed investment management agreement with TICL is to better align the responsibilities and compensation among TICL and FTIC with respect to the portfolio management of the Funds. Currently, FTIC serves as the primary investment manager for each Fund, and TICL serves as the subadviser for each Fund. Beginning in January 2015, Harlan B. Hodes, Executive Vice President and Portfolio Manager-Research Analyst with TICL, assumed the duties of lead portfolio manager of each Fund, and David A. Tuttle, Vice President and Portfolio Manager-Research Analyst with FTIC, began serving as an additional portfolio manager of each Fund. Mr.Hodes has served as a portfolio manager of each Fund since 2007. In recognition of the shift in levels of responsibility and services provided by TICL when Mr.Hodes assumed the role of lead portfolio manager of the Funds, the Board of each Fund is recommending that TICL serve as the primary investment manager for the Fund, and that FTIC serve as the subadviser for the Fund. What effect, if any, will the approval of the proposed investment management agreement with TICL have on a Fund’s management fees? The approval of the proposed investment management agreement with TICL for each Fund will have no impact on the amount of management fees paid by a Fund. The proposed investment management agreement with TICL for each Fund will have the same fee schedule as the current investment management agreement with FTIC for such Fund. 2. For each Fund, to approve a new subadvisory agreement with FTIC. Why is FTIC recommended to serve as each Fund’s subadviser? As noted above, the purpose of the proposed subadvisory agreement with FTIC is to better align the responsibilities and compensation among TICL and FTIC with respect to the portfolio management of the Funds. Since January 2015, Mr.Hodes, who is employed by TICL, has served as the lead portfolio manager of each Fund, and TICL has provided most of the portfolio management services to the Funds, as well as oversight and monitoring. Mr.Tuttle, who is employed by FTIC, has served in a supporting portfolio management role. Q&A 1 What effect will the approval of a new subadvisory agreement with FTIC have on a Fund’s management fees? The approval of the proposed subadvisory agreement with FTIC for each Fund will have no impact on the amount of the management fees paid by the Funds because FTIC’s fees will be deducted from the fees that TICL receives from the Funds. 3.For each Fund, to approve the use of a “manager of managers” structure whereby the Fund’s investment manager would be able to hire and replace subadvisers without shareholder approval. What is the purpose of the Manager of Managers Structure? Shareholders of each Fund are being asked to approve the use of a “manager of managers” structure that would permit the Fund’s investment manager, subject to Board approval, to appoint and replace subadvisers that are affiliated with Franklin Templeton Investments, and subadvisers that are not affiliated with Franklin Templeton Investments, without obtaining prior shareholder approval (the “Manager of Managers Structure”). The Manager of Managers Structure would enable such Fund to operate with greater efficiency in the future by allowing the Fund to use both affiliated and unaffiliated subadvisers best suited to its needs without incurring the expense and potential delays that could be associated with obtaining shareholder approvals. How will the Manager of Managers Structure affect my Fund? The use of the Manager of Managers Structure will not change the fees paid to the investment manager by a Fund. In order for a Fund to rely on an exemptive order received by Franklin Advisers, Inc. from the SEC permitting the use of the Manager of Managers Structure, the Fund’s use of the Manager of Managers Structure must be approved by the affirmative vote of a “majority of the outstanding voting securities” of the Fund, as defined in and required by the Investment Company Act of 1940. The Board of each Fund determined to seek shareholder approval of the Manager of Managers Structure in connection with this special shareholder meeting, which was called for purposes of voting on other matters described in the proxy statement, to avoid additional meeting and proxy solicitation costs in the future. 4.For the Foreign Fund, to approve an agreement and plan of reorganization that provides for the reorganization of the Foreign Fund into a newly created series of TGIT (the “Reorganization”). What is the purpose of the Reorganization? The purpose of the Reorganization is to shift oversight responsibility of the Foreign Fund to a Board of Trustees that oversees the Global Fund and other Templeton global and foreign equity funds, so that both the Foreign Fund and the Global Fund, which are managed by the same portfolio management team, as well as the other Templeton global and foreign equity funds, are overseen by the same Board. How will the Reorganization affect the Foreign Fund? It is not anticipated that the Reorganization, if approved by shareholders, would affect your investment in the Foreign Fund or how the Fund is managed on a day-to-day basis. The Reorganization will not change the Foreign Fund’s investment goal, strategies, policies or the fees currently paid by the Fund to its service providers. If the Reorganization is approved by shareholders and implemented, TICL would continue to serve as the investment manager and FTIC would continue to serve as a subadviser of the Foreign Fund, if approved as discussed in Proposals 1 and 2. 5.For the Global Fund, to elect a Board of Trustees. Why am I electing 12 Trustees for the Global Fund? Section16(a) of the Investment Company Act of 1940, as amended, permits a vacancy on the board of an investment company to be filled by the board but only if, immediately after filling any such vacancy, at least two-thirds of the trustees then holding office have been elected to such office by the holders of the outstanding voting securities of the investment company.Currently, 9 of the Trustees serving on the Global Fund’s Board have been elected by shareholders, and the remaining 3 of the Trustees were appointed by the Global Fund Board (the “Global Fund Board”).Accordingly, you are being asked to elect 12 Trustees such that following the Meeting, all of the Trustees serving on the Global Fund Board would have been elected by shareholders, which would provide the Global Fund Board with more flexibility when a future vacancy exists on the Global Fund Board as a result of Trustee resignation or otherwise. Allowing the Global Fund Board to fill a vacancy on the Global Fund Board would avoid the need to incur the cost of an additional proxy solicitation in the foreseeable future. 2 What role does the Global Fund Board play? The Global Fund Board has the responsibility for looking after the interests of the Global Fund’s shareholders. As such, the Global Fund Board has an obligation to serve the best interests of shareholders in providing oversight of the Global Fund, including approving policy changes. In addition, the Global Fund Board reviews the Global Fund’s performance, oversees the Global Fund’s activities, and reviews contractual arrangements with service providers of the Global Fund. What is the affiliation of the Global Fund Board and Franklin Templeton Investments? The Global Fund Board currently has, and is proposed to continue to have, over 75% of its trustees be “independent” and to have two “interested” trustees. Trustees are determined to be “interested” by virtue of, among other things, their affiliation with the Franklin Templeton funds or with Franklin Templeton Investments as fund management. Independent trustees have no affiliation with Franklin Templeton Investments and are compensated by the Global Fund. 6. Who is D.F. King& Co., Inc., an AST One Company (“D.F. King”)? D.F. King (the “Solicitor”) is a company not affiliated with the Funds or with Franklin Templeton Investments that the Funds have hired to call shareholders and record proxy votes. In order to hold a shareholder meeting, a certain percentage of a Fund’s shares (often referred to as “quorum”) must be represented at the meeting. If a quorum is not attained, the meeting must adjourn to a future date. The Funds may attempt to reach shareholders through multiple mailings to remind them to cast their vote. As the meeting approaches, phone calls may be made to shareholders who have not yet voted their shares so that the shareholder meeting does not have to be adjourned or postponed. 7.How many votes am I entitled to cast? As a shareholder, you are entitled to one vote for each share (and a proportionate fractional vote for each fractional share) you own of a Fund on the record date. The record date is July28, 2015. 8. How do I vote my shares? You can vote your shares by completing and signing the enclosed proxy card(s) or voting instruction form and mailing it in the enclosed postage-paid envelope. You may also vote by touch-tone telephone by calling the toll-free number printed on your proxy card(s) or voting instruction form and following the recorded instructions. In addition, you may also vote through the Internet by visiting the web site printed on your proxy card(s) or voting instruction form and following the on-line instructions. If you need any assistance, or have any questions regarding the proposals or how to vote your shares, please call D.F. King at 1-888-502-0385. 9.How do I sign the proxy card(s)? Individual Accounts : Shareholders should sign exactly as their names appear on the account registration shown on the card(s) or form. Joint Accounts : Either owner may sign, but the name of the person signing should conform exactly to a name shown in the registration. All Other Accounts : The person signing must indicate his or her capacity. For example, a trustee for a trust or other entity should sign, “Ann B. Collins, Trustee.” 3 TEMPLETON FOREIGN SMALLER COMPANIES FUND (a series of Franklin Templeton International Trust) TEMPLETON GLOBAL SMALLER COMPANIES FUND IMPORTANT SHAREHOLDER INFORMATION These materials are for a Special Meeting of Shareholders of Templeton Foreign Smaller Companies Fund (the “Foreign Fund”), a series of Franklin Templeton International Trust (“FTIT”), and Templeton Global Smaller Companies Fund (the “Global Fund,” and together with the Foreign Fund, the “Funds,” and each individually, a “Fund”), which will be held at the offices of Franklin Templeton Investments, 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923, on October27, 2015, at 12:00 noon, Eastern time. The enclosed materials discuss the proposals (the “Proposals”) to be voted on at the meeting, and contain the Notice of Special Meeting of Shareholders, proxy statement and proxy card(s). A proxy card is, in essence, a ballot. When you vote your proxy, it tells us how you wish to vote on important issues relating to the Fund(s) in which you invested. If you specify a vote on a Proposal, your proxy will be voted as you indicate. If you specify a vote on all Proposals on which you are entitled to vote, your proxy will be voted as you indicate. If you specify a vote for one or more Proposals on which you are entitled to vote, but not all, your proxy will be voted as specified on such Proposals and, on the Proposal(s) for which no vote is specified, your proxy will be voted “FOR” the Proposal(s). If you simply sign, date and return the proxy card(s), but do not specify a vote on any Proposal, your proxy will be voted “FOR” each Proposal. We urge you to review carefully the Proposals in the proxy statement. Then, please fill out and sign the proxy card(s) or voting instruction form and return it to us so that we know how you would like to vote. When shareholders return their proxies promptly, additional costs of having to conduct additional mailings may be avoided. PLEASE COMPLETE, SIGN AND RETURN each proxy card or voting instruction form you receive. We welcome your comments. If you have any questions or would like to quickly vote your shares, call D.F. King& Co., Inc., an AST One Company (“D.F. King”), our proxy solicitor, toll-free at 1-888-502-0385. Agents are available 8:00a.m. – 11:00 p.m., Eastern time, Monday through Friday, and 10:00 a.m. – 6:00 p.m., Eastern time, Saturday. TELEPHONE AND INTERNET VOTING For your convenience, you may be able to vote by telephone or through the Internet, 24 hours a day. If your account is eligible, instructions are enclosed. [THIS PAGE INTENTIONALLY LEFT BLANK] TEMPLETON FOREIGN SMALLER COMPANIES FUND (a series of Franklin Templeton International Trust) TEMPLETON GLOBAL SMALLER COMPANIES FUND NOTICE OF SPECIAL MEETING OF SHAREHOLDERS The Boards of Trustees of Franklin Templeton International Trust (“FTIT”), on behalf of Templeton Foreign Smaller Companies Fund (the “Foreign Fund”), and Templeton Global Smaller Companies Fund (the “Global Fund,” and together with the Foreign Fund, the “Funds,” and each individually, a “Fund”), have called a Special Meeting of Shareholders (the “Meeting”) of the Funds, which will be held at the offices of Franklin Templeton Investments, 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 on October27, 2015, at 12:00 noon, Eastern time. During the Meeting, shareholders of the Funds will be asked to vote on the following Proposals: 1. For each Fund, to approve a new investment management agreement with Templeton Investment Counsel, LLC. 2. For each Fund, to approve a new subadvisory agreement with Franklin Templeton Investments Corp. 3. For each Fund, to approve the use of a “manager of managers” structure whereby the Fund’s investment manager would be able to hire and replace subadvisers without shareholder approval. 4. For the Foreign Fund, to approve an agreement and plan of reorganization that provides for the reorganization of the Foreign Fund into a newly created series of Templeton Global Investment Trust. 5. For the Global Fund, to elect a Board of Trustees. ByOrderoftheBoards of Trustees, Lori A. Weber Vice President August24, 2015 Please sign and promptly return the proxy card(s) or voting instruction form in the enclosed self-addressed envelope regardless of the number of shares you own. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE SHAREHOLDER MEETING TO BE HELD ON OCTOBER 27, 2015 The Notice of Special Meeting of Shareholders, proxy statement and form of proxy are available on the Internet at www.franklintempleton.com . The form of proxy on the Internet site cannot be used to cast your vote. If you have any questions, would like to vote your shares, or wish to obtain directions to be able to attend the Meeting and vote in person, please call D.F. King& Co., Inc., an AST One Company (“D.F. King”), our proxy solicitor, toll free at 1-888-502-0385. PROXY STATEMENT TABLE OF CONTENTS Page ¿ INFORMATION ABOUT VOTING 1 Who is asking for my vote? 1 Who is eligible to vote? 1 On what issues am I being asked to vote? 1 How does the Board of Trustees of my Fund recommend that I vote? 1 How do I ensure that my vote is accurately recorded? 2 May I revoke my proxy? 2 What if my shares are held in a brokerage account? 2 May I attend the Meeting in Person? 2 ¿ THE PROPOSALS PROPOSAL1: FOR EACH FUND, TO APPROVE A NEW INVESTMENT MANAGEMENT AGREEMENT WITH TEMPLETON INVESTMENT COUNSEL, LLC 2 PROPOSAL2: FOR EACH FUND, TO APPROVE A NEW SUBADVISORY AGREEMENT WITH FRANKLIN TEMPLETON INVESTMENTS CORP 2 PROPOSAL3: FOR EACH FUND, TO APPROVE THE USE OF A “MANAGER OF MANAGERS” STRUCTURE WHEREBY A FUND’S INVESTMENT MANAGER WOULD BE ABLE TO HIRE AND REPLACE SUBADVISERS WITHOUT SHAREHOLDER APPROVAL 12 PROPOSAL4: FOR THE FOREIGN FUND, TO APPROVE AN AGREEMENT AND PLAN OF REORGANIZATION THAT PROVIDES FOR THE REORGANIZATION OF THE FOREIGN FUND INTO A NEWLY CREATED SERIES OF TEMPLETON GLOBAL INVESTMENT TRUST 14 PROPOSAL5: FOR THE GLOBAL FUND, TO ELECT A BOARD OF TRUSTEES 17 ¿ ADDITIONAL INFORMATION ABOUT THE FUNDS 29 ¿ FURTHER INFORMATION ABOUT VOTING AND THE MEETING 30 ExhibitA-1 Form of New Investment Management Agreement with TICL for the Foreign Fund A-1-1 Exhibit A-2 Form of New Investment Management Agreement with TICL for the Global Fund A-2-1 ExhibitB Form of New Subadvisory Agreement with FTIC B-1 Exhibit C Form of Agreement and Plan of Reorganization C-1 ExhibitD Nominating Committee Charter D-1 Exhibit E Outstanding Shares and Classes of the Funds as of July28,2015 E-1 Exhibit F Principal Holders of Fund Shares as of July 28, 2015 F-1 FRANKLIN TEMPLETON INTERNATIONAL TRUST Templeton Foreign Smaller Companies Fund TEMPLETON GLOBAL SMALLER COMPANIES FUND PROXY STATEMENT ¿ INFORMATION ABOUT VOTING Who is asking for my vote? The Boards of Trustees of Franklin Templeton International Trust (“FTIT”), on behalf of Templeton Foreign Smaller Companies Fund (the “Foreign Fund”), and Templeton Global Smaller Companies Fund (the “Global Fund,” and together with the Foreign Fund, the “Funds,” and each individually, a “Fund”), in connection with a Special Meeting of Shareholders of the Funds to be held on October27, 2015 (the “Meeting”), have requested your vote on several matters. Who is eligible to vote? Shareholders of record at the close of business on July28, 2015 are entitled to be present and to vote at the Meeting or any adjourned Meeting. Each share of record of a Fund is entitled to one vote (and a proportionate fractional vote for each fractional share) on each matter relating to that Fund presented at the Meeting. The Notice of Special Meeting of Shareholders, the proxy card(s) and the proxy statement were first mailed to shareholders of record on or about August24, 2015. On what issues am I being asked to vote? Shareholders are being asked to vote on the following Proposals: 1. For each Fund, to approve a new investment management agreement with Templeton Investment Counsel, LLC (“TICL”). 2. For each Fund, to approve a new subadvisory agreement with Franklin Templeton Investments Corp. (“FTIC”). 3. For each Fund, to approve the use of a “manager of managers” structure whereby the Fund’s investment manager would be able to hire and replace subadvisers without shareholder approval. 4. For the Foreign Fund, to approve an agreement and plan of reorganization that provides for the reorganization of the Foreign Fund into a newly created series of Templeton Global Investment Trust (“TGIT”). 5. For the Global Fund, to elect a Board of Trustees. How does the Board of Trustees of my Fund recommend that I vote? The Board of Trustees of FTIT (the “FTIT Board”), on behalf of the Foreign Fund, and the Board of Trustees of the Global Fund (the “Global Fund Board,” and together with the FTIT Board, the “Boards” and each individually, a “Board”) unanimously recommend that you vote: 1. For each Fund – FOR the approval of a new investment management agreement with TICL. 2. For each Fund – FOR the approval of a new subadvisory agreement with FTIC. 3. For each Fund – FOR the approval of the use of a “manager of managers” structure whereby the Fund’s investment manager would be able to hire and replace subadvisers without shareholder approval. 4. For the Foreign Fund – FOR the approval of an agreement and plan of reorganization that provides for the reorganization of the Foreign Fund into a newly created series of TGIT. 5. For the Global Fund – FOR the election of all nominees as Trustees. 1 How do I ensure that my vote is accurately recorded? You may submit your proxy in one of four ways: • By Internet . The web address and instructions for voting can be found on the enclosed proxy card(s) or voting instruction form. You will be required to provide your control number located on the proxy card(s) or voting instruction form. • By Telephone . The toll-free number for telephone voting can be found on the enclosed proxy card(s) or voting instruction form. You will be required to provide your control number located on the proxy card(s) or voting instruction form. • By Mail . Mark the enclosed proxy card(s) or voting instruction form, sign and date it, and return it in the postage-paid envelope we provided. • In Person at the Meeting . You can vote your shares in person at the Meeting. If you require additional information regarding the Meeting, you may contact D.F. King, the proxy solicitor, toll-free at 1-888-502-0385. Please see the section entitled “Further Information About Voting and the Meeting” for more information on D.F. King. Proxy cards that are properly signed, dated and received at or prior to the Meeting will be voted as specified. If you specify a vote on any of the Proposals, your proxy will be voted as you indicate. If you specify a vote on one or more Proposals but not the other Proposals, your proxy will be voted as specified on such Proposal(s) and, on the Proposal(s) for which no vote is specified, your proxy will be voted “FOR” the Proposal(s). If you simply sign, date and return the proxy card(s), but do not specify a vote on any of the Proposals on which you are entitled to vote, your proxy will be voted “FOR” the Proposal(s). May I revoke my proxy? You may revoke your proxy at any time before it is voted by forwarding a written revocation or a later-dated proxy to the appropriate Fund that is received by the Fund at or prior to the Meeting, or by attending the Meeting and voting in person. What if my shares are held in a brokerage account? If your shares are held by your broker, then in order to vote in person at the Meeting, you will need to obtain a “legal proxy” from your broker and present it to the Inspector of Elections at the Meeting. Also, in order to revoke your proxy, you may need to forward your written revocation or a later-dated proxy card(s) to your broker rather than to the appropriate Fund. May I attend the Meeting in Person? Shareholders of record at the close of business on July28, 2015 are entitled to attend the Meeting. Eligible shareholders who intend to attend the Meeting in person will need to bring proof of share ownership, such as a shareholder statement or letter from custodian or broker-dealer confirming ownership, as of July28, 2015 and a valid picture identification, such as a driver’s license or passport, for admission to the Meeting. Seating is very limited. Shareholders without proof of ownership and identification will not be admitted. ¿ THE PROPOSALS PROPOSAL1: FOR EACH FUND, TO APPROVE A NEW INVESTMENT MANAGEMENT AGREEMENT WITH TEMPLETON INVESTMENT COUNSEL, LLC PROPOSAL 2: FOR EACH FUND, TO APPROVE A NEW SUBADVISORY AGREEMENT WITH FRANKLIN TEMPLETON INVESTMENTS CORP. Each Board unanimously recommends that the shareholders of their Fund approve (1)a new investment management agreement with Templeton Investment Counsel, LLC (“TICL”), and (2)a new subadvisory agreement with Franklin Templeton Investments Corp. (“FTIC”). 2 Background In September 2007, FTIC began serving as the investment manager for both Funds in order to have Bradley A. Radin, a portfolio manager with FTIC, serve as the Funds’ lead portfolio manager, and TICL began serving as the Funds’ subadviser. In December 2007, Harlan B. Hodes, a portfolio manager with TICL, began providing portfolio management services to the Funds. Shareholders of the Funds approved such investment management and subadvisory agreements with FTIC and TICL, respectively, on January4, 2008. However, the portfolio management responsibilities have evolved and migrated so that beginning in January 2015, Mr.Hodes assumed the duties of lead portfolio manager of each Fund, and David A. Tuttle, a portfolio manager and research analyst with FTIC, has served as an additional portfolio manager of each Fund. In recognition of the evolution of portfolio management responsibilities of TICL when Mr.Hodes assumed the role of lead portfolio manager of the Funds, Fund management proposed to the Boards that TICL, an indirect wholly owned subsidiary of Franklin Resources, Inc. (“Resources”), become the Funds’ primary investment manager, and that FTIC, also an indirect wholly owned subsidiary of Resources and an affiliate of TICL, continue to provide portfolio management services as the subadviser to both Funds. In addition, TICL intends to add Heather Waddell, CFA, Senior Vice President of TICL, as an additional portfolio manager for each Fund to provide portfolio management support as needed. In order for TICL to serve as the primary investment manager for the Funds, and for FTIC to serve as the subadviser to the Funds, each Fund would need to enter into a new investment management agreement with TICL, and TICL and FTIC would need to enter into a new subadvisory agreement with respect to each Fund. Pursuant to Section15 of the Investment Company Act of 1940, as amended (the “1940 Act”), each of the new investment management agreements and subadvisory agreements requires the approval of the applicable Fund’s shareholders. Therefore, shareholders of the Foreign Fund are being asked to approve a new Investment Management Agreement between FTIT, on behalf of the Foreign Fund, and TICL, and shareholders of the Global Fund are being asked to approve a new Investment Management Agreement between the Global Fund and TICL (together, the “New IM Agreements”). In addition, shareholders of each Fund are being asked to approve a new Subadvisory Agreement between TICL and FTIC with respect to such Fund (together, the “New Subadvisory Agreements”). The New IM Agreement and the New Subadvisory Agreement for each Fund are substantially similar to the prior investment management agreement and subadvisory agreement for each Fund, except that certain changes to the New IM Agreement for the Foreign Fund have been made to provide for certain general updates and the fees payable under the New Subadvisory Agreements, which are paid by TICL and not the Funds, would change. There is no proposed change in the level of investment management fees to be paid by the Funds nor is there any change in the quality of services to be provided to the Funds. Fund management does not believe that the approval of the New IM Agreements and the New Subadvisory Agreements will affect how either Fund is managed or either Fund’s investment goal, principal investment strategies or the principal risks associated with an investment in either Fund. Proposals 1 and 2 require that shareholders of each Fund approve both Proposal 1 and Proposal 2. If either Proposal 1 or Proposal 2 is not approved by shareholders of a Fund, it is expected that the Fund will continue to operate under its current management structure and the Board of the Fund will need to consider what steps to take with respect to the ongoing management of such Fund. Foreign Fund. FTIC serves as the Foreign Fund’s investment manager pursuant to an investment management agreement dated January4, 2008 (the “Foreign Fund IM Agreement”). The FTIT Board most recently voted to renew the Foreign Fund IM Agreement on April14, 2015. The Foreign Fund IM Agreement was last submitted to shareholders of the Foreign Fund on January4, 2008. TICL serves as subadviser to the Foreign Fund pursuant to a Subadvisory Agreement with FTIC dated January4, 2008, and amended as of November1, 2014 (the “Foreign Fund Subadvisory Agreement”). The FTIT Board most recently voted to renew the Foreign Fund Subadvisory Agreement on April14, 2015. The Foreign Fund Subadvisory Agreement was last submitted to shareholders of the Foreign Fund on January4, 2008. For the fiscal year ended October31, 2014, the amount of investment management fees paid by the Foreign Fund to FTIC was $1,709,329, out of which $806,939 was paid by FTIC to TICL for subadvisory services provided to Foreign Fund during that period. Global Fund. FTIC serves as the Global Fund’s investment manager pursuant to an amended and restated investment management agreement dated June1, 2014 (the “Global Fund IM Agreement,” and together with the Foreign Fund IM Agreement, the “Current IM Agreements”). The Global Fund Board most recently voted to renew the Global Fund IM Agreement on May19, 2015. The Global Fund IM Agreement was last submitted to shareholders of the Global Fund on January4, 2008. 3 TICL serves as subadviser to the Global Fund pursuant to a Subadvisory Agreement with FTIC dated January4, 2008, and amended as of June1, 2014 (the “Global Fund Subadvisory Agreement,” and together with the Foreign Fund Subadvisory Agreement, the “Current Subadvisory Agreements”). The Global Fund Board most recently voted to renew the Global Fund Subadvisory Agreement on May19, 2015. The Global Fund Subadvisory Agreement was last submitted to shareholders of the Global Fund on January4, 2008. For the fiscal year ended August31, 2014, the amount of investment management fees paid by the Global Fund to FTIC was $9,419,544, out of which $4,721,728 was paid by FTIC to TICL for subadvisory services provided to Global Fund during that period. Why is TICL recommended to serve as the Funds’ investment manager? At the July15, 2015 meeting of the Boards (the “July Meeting”), Fund management recommended to the Boards that TICL serve as each Fund’s investment manager pursuant to a New IM Agreement between each Fund and TICL, subject to shareholder approval. The forms of New IM Agreement with respect to the Foreign Fund and the Global Fund are included as Exhibits A-1 and A-2 to this proxy statement. TICL currently serves as the subadviser to each Fund. However, the portfolio management responsibilities have evolved and migrated so that beginning in January 2015, Mr.Hodes of TICL assumed the duties of lead portfolio manager for each Fund. The recommendation for TICL to serve as each Fund’s investment manager was made in recognition of the evolution of portfolio management responsibilities of TICL when Mr.Hodes assumed the role of lead portfolio manager of the Funds and a better alignment of the responsibilities and compensation among TICL and FTIC with respect to the current portfolio management of the Funds. TICL provides most of the portfolio management services to the Funds. Mr.Hodes, who is employed by TICL, currently serves as the lead portfolio manager of each Fund and has primary responsibility for the investments of the Fund. Mr.Hodes has final authority over all aspects of the Fund’s investment portfolio, including but not limited to, purchases and sales of individual securities, portfolio risk assessment, and the management of daily cash balances in accordance with anticipated investment management requirements. As each Fund’s primary investment manager, TICL would have additional responsibilities with respect to the Funds, including provision of additional administrative and shareholder services, compliance oversight, responding to routine regulatory inquiries and examinations, Board and shareholder reporting, and related functions, as well as oversight of and coordination with FTIC in its role as the Funds’ subadviser. TICL, located at 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923, is organized as a Delaware limited liability company and is registered as an investment adviser with the U.S. Securities and Exchange Commission (the “SEC”). As of June30, 2015, TICL managed approximately $26.02 billion in assets. TICL is an indirect wholly owned subsidiary of Resources. As a limited liability company, TICL’s sole member is Templeton Worldwide, Inc. (“Templeton Worldwide”), a wholly owned subsidiary of Resources, and TICL has no directors. The principal executive officer of TICL is Donald F. Reed, Chief Executive Officer and Chairman, 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923. Why is FTIC recommended to serve as the Funds’ subadviser? Also at the July Meeting, Fund management recommended to the Boards that FTIC serve as each Fund’s subadviser pursuant to a New Subadvisory Agreement between TICL and FTIC for such Fund, subject to shareholder approval. The form of New Subadvisory Agreement with respect to both Funds is included as Exhibit B to this proxy statement. FTIC currently serves as the investment manager of each Fund. However, as discussed above, the portfolio management responsibilities have evolved and migrated so that beginning in January 2015, Mr.Hodes of TICL assumed the duties of lead portfolio manager for each Fund, and Mr.Tuttle of FTIC began serving as an additional portfolio manager of each Fund. Accordingly, at the July Meeting, in conjunction with recommending that TICL serve as each Fund’s primary investment manager, Fund management also recommended that FTIC continue to provide portfolio management services as a subadviser to each Fund, with Mr.Tuttle serving in a supporting portfolio management role. 4 FTIC, located at 200 King Street West, Suite 1500, Toronto, Ontario, Canada M5H 3T4, is organized as an Ontario, Canada corporation and is registered as an investment adviser with the SEC. As of June30, 2015, FTIC managed approximately $13.88 billion in assets. FTIC is a wholly owned subsidiary of Templeton Worldwide, which is a wholly owned subsidiary of Resources. The following table sets forth the names and titles of each director and the principal executive officer of FTIC. Unless otherwise noted, the business address of each director and the principal executive officer in the table below is 200 King Street West, Suite 1500, Toronto, Ontario, Canada M5H 3T4. Name and Address Title Donald F. Reed 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Director, President and Chief Executive Officer Ghion Shewangzaw Director, Senior Vice-President – Head of Canada TA Duane W. Green Director, Senior Vice-President – Head Of Institutional Canada Are there any material differences between the New IM Agreements and the current IM Agreements? The New IM Agreement and the Current IM Agreement for each Fund are substantially similar in most material respects, except for the change in the identity of the investment manager and that the New IM Agreements will reflect the ability of the Funds to operate in a “manager of managers” structure, as discussed in Proposal 3, if approved by shareholders. Furthermore, certain terms that are common in the latest forms of investment management agreements used across the Franklin Templeton Investments complex were added to the New IM Agreements for both Funds, including: (i)a provision clarifying that proxy voting decisions with respect to a Fund’s portfolio securities are made by the Investment Manager unless the Fund’s Board determines otherwise; (ii)a provision contractually binding the Investment Manager to any fee waiver or limitation on Fund expenses that the Investment Manager has publicly disclosed to investors; and (iii)a provision requiring the Investment Manager to reimburse the Fund for losses or expenses resulting from the action or inaction of the Investment Manager in certain circumstances. In addition, other conforming changes have been made in order to make the New IM Agreement for the Foreign Fund consistent with the forms of investment management agreement used for most Templeton funds in the Franklin Templeton Investments complex. Such changes include without limitation: (i)adding a more detailed list of administrative services provided under the agreement; (ii)adding provisions regarding the performance of services in accordance with regulatory requirements and furnishing of books and records to regulatory authorities; (iii)clarifying that, in the absence of the Investment Manager’s willful misfeasance, bad faith, gross negligence or reckless disregard of the Investment Manager’s duties under the New IM Agreement, the limitation on liability applied to the Investment Manager also applies to the Investment Manager’s officers, directors, employees or agents for any error of judgment, mistake of law, or any loss arising out of any investment or other act or omission in the performance by the Investment Manager of its duties under the New IM Agreement or for any loss or damage resulting from certain events beyond the Investment Manager’s control; (iv)limiting the liability of the Foreign Fund and its officers, trustees, employees, agents and shareholders to the assets of the Foreign Fund, in accordance with the terms of its Agreement and Declaration of Trust; and (v)changing the law governing the agreement from California law to Delaware law. What are the material terms of the New IM Agreements? Below is a summary of the material terms of the New IM Agreements. The following discussion is qualified in its entirety by reference to the forms of the New IM Agreements attached as Exhibits A-1 and A-2 to this proxy statement. Services. TICL will manage each Fund’s assets subject to and in accordance with such Fund’s investment goals and policies, the terms of the applicable New IM Agreement, and any directions which the applicable Board may issue from time to time. TICL will make all determinations with respect to the investment of each Fund’s assets and the purchase and sale of each Fund’s investment securities, and will take such steps as may be necessary to implement the same. TICL also will be responsible for providing or procuring, at its own expense (unless otherwise agreed to by the parties), the following services to each Fund to the extent that any such services are not otherwise provided by any other service provider to the Fund: (a)providing office space, equipment and supplies appropriate for the effective administration of the Fund as contemplated in the applicable New IM Agreement; (b)providing trading desk facilities; (c)authorizing expenditures on behalf of the Fund; (d)supervising preparation of periodic reports to Fund shareholders, notices of distributions and attending to routine shareholder communications; (e)coordinating and supervising the daily pricing and valuation of the Fund’s investment portfolio; (f)providing fund accounting services, including preparing and supervising publication of daily net asset value quotations and other financial data; (g)monitoring and coordinating relationships with unaffiliated service providers; (h)supervising the Fund’s compliance with recordkeeping requirements under the federal securities, state and foreign laws and regulations and maintaining books and records for 5 the Fund; (i)preparing and filing of domestic and foreign tax reports and monitoring the Fund’s compliance with all applicable tax laws and regulations; (j)establishing, maintaining and monitoring the Fund’s compliance program with respect to the federal securities, state and foreign laws and regulations applicable to the operation of investment companies; the Fund’s investment goals, policies and restrictions; and the Code of Ethics and other policies applicable to the Fund; (k)preparing regulatory reports; (l)preparing and arranging for the filing of registration statements and other documents with the SEC and other federal, state and foreign or other regulatory authorities; (m)maintaining a review and certification program and internal controls and procedures in accordance with the Sarbanes Oxley Act of 2002 as applicable; and (n)providing executive, clerical and other personnel needed to carry out the above responsibilities. TICL will engage Franklin Templeton Services, LLC (“FT Services”) to provide such services to the Funds. Management Fees. Pursuant to the New IM Agreements, the annual rate of the fee payable to TICL by each Fund is identical to the fee paid by the Funds under the Current IM Agreements to FTIC, and shall be based upon the following annual rates of each Fund’s average daily net assets: Foreign Fund Global Fund 1.00% of the value of net assets up to and including $100 million; 0.900% of the value of net assets up to and including $200 million; 0.90% of the value of net assets over $100million up to and including $250 million; 0.885% of the value of net assets over $200 million, up to and including $700million; 0.80% of the value of net assets over $250 million up to and including $500 million; and 0.850% of the value of net assets over $700 million, up to and including $1billion; 0.75% of the value of net assets over $500million. 0.830% of the value of net assets over $1 billion, up to and including $1.2billion; 0.805% of the value of net assets over $1.2 billion, up to and including $5billion; 0.785% of the value of net assets over $5 billion, up to and including $10billion; 0.765% of the value of net assets over $10 billion, up to and including $15billion; 0.745% of the value of net assets over $15 billion, up to and including $20billion; and 0.725% of the value of net assets over $20 billion. Fund Expenses .The New IM Agreement for each Fund includes a general list of expenses that are payable by the Fund. However, the obligations of each Fund and the investment manager with respect to Fund expenses would remain unchanged. Brokerage. Under the New IM Agreements, as under the Current IM Agreements, TICL will seek to obtain the best net price and execution for the Funds. The New IM Agreements recognize that TICL may place orders on behalf of the Funds with a broker who charges a commission for that transaction which is in excess of the amount of commissions that another broker would have charged for effecting that transaction, provided that the excess commission is reasonable in relation to the value of “brokerage and research services” provided by that broker. Proxy Voting . The New IM Agreement for each Fund provides that all decisions on proxy voting with respect to the Fund’s portfolio securities will be made by the Fund’s investment manager, unless the Fund’s Board determines otherwise. However, the role and obligations of each Fund’s investment manager with respect to proxy voting would remain unchanged. Delegation. The New IM Agreements include a new provision that reflects the ability of the Funds to operate in a “manager of managers” structure, as discussed in Proposal 3, if approved by shareholders. 6 Limitation of Liability .The New IM Agreements for the Funds provide that in the absence of TICL’s willful misfeasance, bad faith, gross negligence, or reckless disregard of obligations or duties under the New IM Agreements, TICL will not be subject to liability to the Funds for any act or omission in providing investment management services. The same limitation of liability of the investment manager is provided in the Current IM Agreements. Continuance .If shareholders of a Fund approve the New IM Agreement, such agreement will continue in effect until two years from the date of its execution, unless earlier terminated. Each New IM Agreement is thereafter renewable annually for successive periods of 12 months by a vote of a majority of the Fund’s Board who are not parties to the New IM Agreement or “interested persons” (as defined in Section2(a)(19) of the 1940 Act) of any such party (the “Independent Trustees”), cast in person at a meeting called for the purpose of voting on such approval, and either the vote of (a)a majority of outstanding voting securities of the Fund, as defined in the 1940 Act, or (b)a majority of the Fund’s Board as a whole. Termination. Each New IM Agreement may be terminated by either party at any time, without payment of any penalty, on sixty (60)days’ written notice to the other party, provided that termination by the Fund is approved by a majority of the Fund’s Board or by a majority of the outstanding voting securities of the Fund (as defined by the 1940 Act). Are there any material differences between the New Subadvisory Agreements and the Current Subadvisory Agreements? The New Subadvisory Agreement and the Current Subadvisory Agreement for each Fund are substantially the same in all material respects, except for the change in investment manager and subadviser, and the change in fees paid by the investment manager to the subadviser. What are the material terms of the New Subadvisory Agreements? Below is a summary of the material terms of the New Subadvisory Agreements. The following discussion is qualified in its entirety by reference to the form of New Subadvisory Agreement attached as Exhibit B to this proxy statement. Services. Subject to the overall policies, direction and review of the Boards and subject to the instructions and supervision of TICL, FTIC will provide certain investment advisory services with respect to securities and investments and cash equivalents in each Funds. Subadvisory Fees. FTIC’s provision of subadvisory services to the Funds will have no impact on the amount of investment management fees that are paid by a Fund because the fees that are received by FTIC will be paid directly by TICL. Under the New Subadvisory Agreement, TICL would pay FTIC a sub-advisory fee of 10% of the “net investment advisory fee” paid by the Fund to TICL. The net investment advisory fee is defined in the New Subadvisory Agreement to equal (i)96% of an amount equal to the total investment management fee payable to TICL, minus any Fund fees and/or expenses waived and/or reimbursed by TICL minus (ii)any fees payable by TICL to FT Services for fund administrative services. Payment of Expenses. During the term of the New Subadvisory Agreements, FTIC will pay all expenses incurred by it in connection with the services to be provided by it under the New Subadvisory Agreements other than the cost of securities (including brokerage commissions, if any) purchased by the Funds. Brokerage. FTIC will seek to obtain the best net price and execution for each Fund’s portfolio transactions consistent with the Fund’s brokerage policy and “best execution.” The New Subadvisory Agreements authorize FTIC to allocate brokerage business to broker-dealers that provide brokerage and research services as such services are defined in Section28(e) of the Securities Exchange Act of 1934, as amended. Limitation of Liability. Each New Subadvisory Agreement provides that in the absence of willful misfeasance, bad faith, gross negligence, or reckless disregard of its obligations or duties under such agreement on the part of FTIC, neither FTIC nor any of its directors, officers, employees or affiliates will be subject to liability to TICL, the Fund, or to any shareholder of the Fund for any error of judgment or mistake of law or any other act or omission in the course of, or connected with, rendering services thereunder or for any losses that may be sustained in the purchase, holding or sale of any security by the Fund. Continuance. If shareholders of the Funds approve the New Subadvisory Agreements, each such agreement will continue in effect for two years from the date of its execution, unless earlier terminated. Each New Subadvisory Agreement is thereafter renewable annually for successive periods of 12 months by a vote of a majority of the Fund’s Independent Trustees, cast in person at a meeting called for the purpose of voting on such approval, and either the vote of (a)a majority of outstanding voting securities of a Fund, as defined in the 1940 Act, or (b)a majority of the Fund’s Board as a whole. 7 Termination. Each New Subadvisory Agreement may be terminated (i)at any time, without payment of any penalty, by the Board upon written notice to TICL and FTIC, or by vote of a “majority of the outstanding voting securities” of the Fund, as defined in the 1940 Act, or (ii)by TICL or FTIC upon not less than sixty (60)days’ written notice to the other party. What other Investment Companies are Managed or Subadvised by TICL and FTIC? Following is a list of funds that are managed or subadvised by TICL and FTIC that have investment objectives and strategies similar to the Funds. Investment Manager Name of Comparable Fund NetAssets of Fund (inmillions) (asof06/30/15) Investment Management/ Subadvisory Fee (annually, as % of average daily net assets) Investment Management/ SubadvisoryFee Waived, Reduced orCompensation OtherwiseReduced? (Yes/No) TICL TIF-Foreign Smaller Companies Series 1,349.4 0.95% of the value of net assets up to and including $1billion; 0.93% of the value of net assets over $1 billion up to and including $5 billion; 0.91% of the value of net assets over $5 billion up to and including $10 billion; 0.89% of the value of net assets over $10 billion up to and including $15 billion; 0.87% of the value of net assets over $15 billion up to and including $20 billion; 0.85% of the value of net assets over $20 billion No FTIC John Hancock Funds II - International Small Cap Fund 798.8 0.60% of the value of net assets up to and including $200 million; 0.50% of the value of net assets over $200 million up to and including $500million; 0.40% of the value of net assets over $500 million No TICL Clearwater International Fund 65.6 0.95% of the value of net assets up to and including $25 million; 0.85% of the value of net assets over $25 million up to and including $50 million; 0.75% of the value of net assets over $50 million up to and including $100 million; 0.65% of the value of net assets over $100 million up to and including $250million; 0.55% of the value of net assets over $250 million up to and including $500million; 0.50% of the value of net assets over $500 million No TICL JNL/Franklin Templeton International Small Cap Growth Fund 196.0 0.67% of the value of net assets 1 up to and including $100 million; 0.64% of the value of net assets over $100 million up to and including $250million; 0.62% of the value of net assets over $250 million up to and including $500million; 0.60% of the value of net assets over $500 million up to and including $750million; 0.59% of the value of net assets over $750 million up to and including $1,000million; 0.55% of the value of net assets over $1,000 million No 1 For purposes of determining effective fee rate, net assets includes the aggregate assets of other JNL portfolios managed by TICL or an affiliated advisor. 8 What fees were paid by each Fund to Affiliates of TICL and FTIC during the most recent fiscal year? Information regarding the fees paid by each Fund to affiliates of TICL and FTIC during the Fund’s most recently completed fiscal year is provided below, under “ADDITIONAL INFORMATION ABOUT THE FUNDS.” What did the Board of my Fund consider when it approved the New IM Agreement and the New Subadvisory Agreement? Templeton Global Smaller Companies Fund At a meeting held July15, 2015, the Global Fund Board, including a majority of non-interested or independent Trustees, approved the investment management agreement for the Global Fund with TICL and a subadvisory agreement with FTIC (together with TICL, the “Managers”, and each individually, an “Investment Manager”). In reaching its decision to approve the agreements, the Global Fund Board took into account that TICL had previously been providing investment management services to the Global Fund in a subadvisory capacity while FTIC had acted as the principal investment manager. This year, the duties of lead portfolio manager transitioned to a portfolio manager at TICL, with support being provided by FTIC. To better align the responsibilities and compensation among TICL and FTIC and address related transfer pricing issues, the Global Fund Board determined that it would be appropriate to consider a new investment management agreement with TICL and a new subadvisory agreement with FTIC. The Global Fund Board took into account that the Global Fund will have the same investment goals, principal investment policies, service provider arrangements (except with respect to the investment management and subadvisory entities), and other key factors. The Global Fund Board considered various materials relating to the investment management and subadvisory agreements, including: (1)copies of the proposed form of agreements; (2)the biographies of the portfolio managers; (3)information describing the fee payments and allocations under the new agreements; and (4)information explaining certain other changes to the New IM Agreement to make the agreement consistent with the form of investment management agreement used for most Templeton funds and the latest forms of investment management agreements used across the Franklin Templeton Investments complex. In determining that the terms of the proposed agreements were fair and reasonable, the Global Fund Board took into account several factors including, but not limited to, the following: (1)the nature and quality of the services to be provided by TICL under the proposed New IM Agreement and by FTIC under the proposed New Subadvisory Agreement; (2)the Managers’ experience with this Fund in the past; (3)the fairness of the compensation under the proposed agreements; (4)the personnel, operations, financial condition, and investment management capabilities, methodologies, and resources of the Managers; (5)profitability matters; and (6)the Managers’ compliance capabilities, as demonstrated by their respective policies and procedures designed to prevent violations of the federal securities laws, which had previously been approved by the Global Fund Board in connection with their initial approvals of both TICL and FTIC. They acknowledged that the Global Fund Board also had previously approved the Code of Ethics and Insider Trading Compliance Policies and Procedures of TICL and FTIC, which apply regardless of whether the entity is serving as the primary investment manager or subadviser. In considering such materials, the independent Trustees received assistance and advice from and met separately with independent counsel. The following sets forth some of the preliminary information and factors relevant to the Global Fund Board’s decision to approve the agreements. This discussion of the information and factors considered by the Global Fund Board (including the information and factors discussed above) is not intended to be exhaustive, but rather summarizes certain factors considered by the Global Fund Board. In view of the wide variety of factors considered, the Global Fund Board did not, unless otherwise noted, find it practicable to quantify or otherwise assign relative weights to the foregoing and following factors. In addition, individual Trustees may have assigned different weights to various factors. NATURE, EXTENT AND QUALITY OF SERVICES. The Trustees reviewed the nature, extent and quality of the services to be provided by both Managers. In this regard, they reviewed the Global Fund’s investment goal and the Managers’ ability to implement the Global Fund’s investment strategy, including, but not limited to, the Managers’ trading practices and investment decision processes. The Trustees reviewed the Global Fund’s portfolio managers, including their performance, staffing, and skills, and noted there would be no change in the nature, extent or quality of the services provided to the Global Fund. They also considered that the nature, extent and quality of the services to be provided under the other service agreements with affiliates of the Managers would not be altered by the agreements. Based on their review, the Trustees were satisfied with the nature and quality of the overall services to be provided by the Managers to the Global Fund and its shareholders and were confident in the abilities of the Managers to continue to implement the Global Fund’s investment strategy and to provide quality services to the Global Fund and its shareholders. INVESTMENT PERFORMANCE. The Global Fund Board noted the investment performance of the Managers in managing this Fund, which was most recently reviewed by the Trustees in May 2015 as part of the annual contract renewal process (the “2015 Contract Renewal Process”). At that time, the Trustees reviewed information on the performance of the Global Fund relative to peers and determined that such performance was acceptable, noting the Global Fund’s longer term performance and portfolio management changes. The Global Fund Board also considered that the proposed arrangements provide for the assignment of an additional portfolio manager to the Global Fund and should benefit shareholders. 9 COMPARATIVE EXPENSES AND PROFITABILITY. The Global Fund Board considered the cost to the Global Fund of the services to be provided by the Managers will remain unchanged, though the proposed agreements provide for a change in the allocation of the fees based on the respective services to be provided by TICL and FTIC to the Global Fund. As part of the 2015 Contract Renewal Process, the Global Fund Board found the contractual investment management fee rate and total expense ratio of the Global Fund in comparison to its Lipper expense group to be acceptable. Further, the Global Fund Board determined that the level of profits realized by the Managers and their affiliates from providing services to the Global Fund was not excessive in view of the nature, quality and extent of services provided. In considering the appropriateness of the investment management fee to be charged to the Global Fund, which is the same as the investment management fee currently charged to the Global Fund, the Global Fund Board reviewed and considered the nature, extent and quality of the overall investment management services expected to be provided by the Managers. As part of the 2015 Contract Renewal Process, the Trustees had considered various other funds that are advised by the portfolio management team and their relative fees and reasons for differences, if any, with respect thereto and any potential conflicts. The Global Fund Board also had reviewed the extent to which the Managers may derive ancillary benefits from Global Fund operations. The information provided previously by Lipper on other funds (the “Comparable Funds”) in connection with the 2015 Contract Renewal Process showed that the investment management fee was just above the management fee charged by the Comparable Funds. The Global Fund Board noted its earlier finding from the 2015 Contract Renewal Process that that the total expenses of the Fund were within the range of the total expenses of the Comparable Funds. Based upon its consideration of all these factors, the Global Fund Board determined that the investment management fee structure, including the subadvisory fees to be paid by TICL, was fair and reasonable. ECONOMIES OF SCALE. The Global Fund Board considered economies of scale that may be realized by the Managers and their affiliates as the Global Fund grows larger and the extent to which they are shared with Global Fund shareholders. The Global Fund’s investment management agreement provides a fee at the rate of 0.900% on the value of average daily net assets up to and including $200 million; 0.885% on the value of average daily net assets over $200 million up to and including $700 million; 0.850% on the value of average daily net assets over $700 million up to and including $1 billion; 0.830% of the value of average daily net assets over $1 billion and up to and including $1.2 billion; 0.805% on the value of average daily net assets over $1.2 billion up to and including $5 billion; 0.785% of the value of average daily net assets over $5 billion up to and including $10 billion; 0.765% of the value of average daily net assets over $10 billion up to and including $15 billion; 0.745% of the value of average daily net assets over $15 billion up to and including $20 billion; and 0.725% of the value of average daily net assets over $20 billion. At the end of 2014, the Global Fund’s net assets were approximately $1.13 billion, and to the extent economies of scale may be realized by the Managers and their affiliates through growth of the Global Fund, the Global Fund Board believes the schedule of fees under the investment management agreement provides a sharing of benefits with the Global Fund and its shareholders. Franklin Templeton International Trust – Templeton Foreign Smaller Companies Fund At a meeting held July15, 2015, the FTIT Board of Trustees, including a majority of non-interested or independent Trustees, approved the investment management agreement for the Foreign Fund, FTIT, with TICL and a subadvisory agreement with FTIC ( together with TICL, the “Managers”). In reaching its decision to approve the agreements, the FTIT Board took into account that TICL had previously been providing investment management services to the Foreign Fund in a subadvisory capacity while FTIC had acted as the principal investment manager. This year, the duties of lead portfolio manager transitioned to a portfolio manager at TICL, with support being provided by FTIC. To better align the responsibilities and compensation among TICL and FTIC and address related transfer pricing issues, the FTIT Board determined that it would be appropriate to consider a new investment management agreement with TICL and a new subadvisory agreement with FTIC. The FTIT Board took into account that the Foreign Fund will have the same investment goals, principal investment policies, service provider arrangements (except with respect to the investment management and subadvisory entities), and other key factors. The FTIT Board considered various materials relating to the investment management and subadvisory agreements, including: (1)copies of the proposed form of agreements; (2)the biographies of the portfolio managers; (3)information describing the fee payments and allocations under the new agreements; and (4)information explaining certain other changes to the TICL Agreement to make the agreement consistent with the form of investment management agreement used for most Templeton funds, in connection with the proposed reorganization of the Foreign Fund into a newly created series of Templeton Global Investment Trust, and the latest forms of investment management agreements used across the Franklin Templeton Investments complex. In determining that the terms of the proposed agreements were fair and reasonable, the FTIT Board took into account several factors including, but not limited to, the following: (1)the nature and quality of the services to be provided by TICL under the proposed New IM Agreement and by FTIC under the proposed New Subadvisory Agreement; (2)the Managers’ experience with this Foreign Fund in the past; (3)the fairness of the compensation under the proposed agreements; (4)the personnel, operations, financial condition, and investment management capabilities, methodologies, and resources of the Managers; (5)profitability matters; and (6)the Managers’ compliance capabilities, as demonstrated by their respective policies and procedures designed to prevent violations 10 of the federal securities laws, which had previously been approved by the FTIT Board in connection with their initial approvals of both TICL and FTIC. They acknowledged that the FTIT Board also had previously approved the Code of Ethics and Insider Trading Compliance Policies and Procedures of TICL and FTIC, which apply regardless of whether the entity is serving as the primary investment manager or subadviser. In considering such materials, the independent Trustees received assistance and advice from and met separately with independent counsel. The following sets forth some of the preliminary information and factors relevant to the FTIT Board’s decision to approve the agreements. This discussion of the information and factors considered by the FTIT Board (including the information and factors discussed above) is not intended to be exhaustive, but rather summarizes certain factors considered by the FTIT Board. In view of the wide variety of factors considered, the FTIT Board did not, unless otherwise noted, find it practicable to quantify or otherwise assign relative weights to the foregoing and following factors. In addition, individual Trustees may have assigned different weights to various factors. NATURE, EXTENT AND QUALITY OF SERVICES. The Trustees reviewed the nature, extent and quality of the services to be provided by both Managers. In this regard, they reviewed the Foreign Fund’s investment goal and the Managers’ ability to implement the Foreign Fund’s investment strategy, including, but not limited to, the Managers’ trading practices and investment decision processes. The Trustees reviewed the Foreign Fund’s portfolio managers, including their performance, staffing, and skills, and noted there would be no change in the nature, extent or quality of the services provided to the Foreign Fund. They also considered that the nature, extent and quality of the services to be provided under the other service agreements with affiliates of the Managers would not be altered by the agreements. Based on their review, the Trustees were satisfied with the nature and quality of the overall services to be provided by the Managers to the Foreign Fund and its shareholders and were confident in the abilities of the Managers to continue to implement the Foreign Fund’s investment strategy and to provide quality services to the Foreign Fund and its shareholders. INVESTMENT PERFORMANCE. The FTIT Board noted the investment performance of the Managers in managing the Foreign Fund, which was most recently reviewed by the Trustees in April 2015 as part of the annual contract renewal process (the “2015 Contract Renewal Process”). At that time, the Trustees discussed the Foreign Fund’s relative under- performance and noted that additional resources had been made available to the Fund, which was closed to new investors. The FTIT Board considered that the proposed arrangements reflect the addition of a new portfolio manager to the Foreign Fund and should benefit shareholders. COMPARATIVE EXPENSES AND PROFITABILITY. The FTIT Board considered the cost to the Foreign Fund of the services to be provided by the Managers will remain unchanged, though the proposed agreements provide for a change in the allocation of the fees based on the respective services to be provided by TICL and FTIC to the Foreign Fund. As part of the 2015 Contract Renewal Process, the FTIT Board found the contractual investment management fee rate and total expense ratio of the Foreign Fund in comparison to its Lipper expense group to be acceptable. Further, the FTIT Board determined that the level of profits realized by the Managers and their affiliates from providing services to the Foreign Fund was not excessive in view of the nature, quality and extent of services provided. In considering the appropriateness of the investment management fee to be charged to the Foreign Fund, which is the same as the investment management fee currently charged to the Foreign Fund, the FTIT Board reviewed and considered the nature, extent and quality of the overall investment management services expected to be provided by the Managers. As part of the 2015 Contract Renewal Process, the Trustees had considered various other funds that are advised by the portfolio management team and their relative fees and reasons for differences, if any, with respect thereto and any potential conflicts. The FTIT Board also had reviewed the extent to which the Managers may derive ancillary benefits from Foreign Fund operations. The information provided previously by Lipper on other funds (the “Comparable Funds”) in connection with the 2015 Contract Renewal Process showed that the investment management fee was below the median of its Lipper expense group and its actual total expense ratio was above but within eighteen basis points of the expense group median. The FTIT Board noted its earlier finding from the 2015 Contract Renewal Process that the total expenses of the Fund were within the range of the total expenses of the Comparable Funds. Based upon its consideration of all these factors, the FTIT Board determined that the investment management fee structure, including the subadvisory fees to be paid by TICL, was fair and reasonable. ECONOMIES OF SCALE. The FTIT Board considered economies of scale that may be realized by the Managers and their affiliates as the Fund grows larger and the extent to which they are shared with Foreign Fund shareholders. The FTIT Board confirmed its earlier observation that the asset size of the Foreign Fund, at approximately $142 million at December31, 2014, affords no meaningful economies of scale. 11 What is the required vote on Proposal 1 and Proposal 2? Proposals 1 and 2 will be voted on separately by shareholders of each Fund. For each Fund, the New IM Agreement and the New Subadvisory Agreement must be approved by the affirmative vote of a “majority of the outstanding voting securities” of the Fund, as defined in and required by the 1940 Act. The vote of a “majority of the outstanding voting securities” of a Fund is defined as the affirmative vote of the lesser of (A)67% or more of the voting securities of the Fund present at the Meeting, if the holders of more than 50% of the outstanding voting securities of such Fund are present or represented by proxy; or (B)more than 50% of the outstanding voting securities of such Fund (the “1940 Act Vote”). If either Proposal 1 or Proposal 2 is not approved by shareholders of a Fund, it is expected that the Fund will continue to operate under its current management structure and the Board of the Fund will need to consider what steps to take with respect to the ongoing management of such Fund. EACH BOARD UNANIMOUSLY RECOMMENDS THAT SHAREHOLDERS VOTE “FOR” PROPOSAL 1 AND PROPOSAL 2. PROPOSAL3: FOR EACH FUND, TO APPROVE THE USE OF A “MANAGER OF MANAGERS” STRUCTURE WHEREBY A FUND’S INVESTMENT MANAGER WOULD BE ABLE TO HIRE AND REPLACE SUBADVISERS WITHOUT SHAREHOLDER APPROVAL Background Pursuant to an investment management agreement between each Fund and its Investment Manager (currently, FTIC, and under the proposed New IM Agreements described in Proposal 1, TICL)), the Investment Manager is responsible for, among other items, managing the assets of the Fund and making decisions with respect to the investment of the Fund’s assets and purchases and sales of investment securities on behalf of the Fund, subject to the supervision of the Fund’s Board. Each Fund’s Investment Manager is indirectly owned by Resources. Many of Resources’ subsidiaries that provide investment management services (together, the “Investment Manager Affiliates,” and each an “Investment Manager Affiliate”) are organized under the laws of different jurisdictions throughout the world for sales, client servicing and tax purposes. Resources operates the Investment Manager Affiliates on a unified basis. For example, the Investment Manager Affiliates generally share order management systems, investment operations support and many compliance policies and procedures. While each Investment Manager Affiliate has its own personnel and resources, including portfolio managers and analysts, and offers specialized management services to clients, the Investment Manager Affiliates generally share support personnel, such as with respect to tax, legal and accounting matters. Depending on the strategy for a particular Fund, the Fund’s Investment Manager may wish to use the portfolio management and trading expertise of personnel employed by an Investment Manager Affiliate in other global locations, thereby providing to Fund shareholders the full benefit of the global resources of Resources. Alternatively, a Fund’s Investment Manager may wish to provide the Fund with the skill and expertise of a subadviser that is not affiliated in any way with Resources or the Fund’s Investment Manager. Provisions of the 1940 Act that apply to the Funds require that investment management agreements between funds and their investment managers (including subadvisers) be approved by shareholders. The SEC, however, has issued an exemptive order (the “Order”) to Franklin Advisers, Inc. (“FAI”) that permits FAI, and any Investment Manager Affiliates (such as TICL) and any existing or future registered open-end investment company or series advised by FAI or the Investment Manager Affiliates to hire certain new subadvisers without obtaining shareholder approval, subject to the approval of the investment company’s board of trustees, including a majority of the independent trustees, and certain other conditions. The Order would allow a Fund’s Investment Manager to hire, without shareholder approval, new subadvisers that are affiliated with the Investment Manager ( e.g. , the Investment Manager and the subadviser are both wholly owned by Resources), and new subadvisers that are not affiliated with the Investment Manager in any way (the “Manager of Managers Structure”). Before a Fund may rely on the Order, the Fund’s use of the Manager of Managers Structure must be approved by a 1940 Act Vote. Why am I being asked to vote on this Proposal? Each Fund’s Board determined to seek shareholder approval of the Manager of Managers Structure in connection with the Meeting, which otherwise was called to vote on the New IM Agreements, the New Subadvisory Agreements and the other matters described in this proxy statement, in order to avoid additional meeting and proxy solicitation costs in the future, in the event that the Fund’s Investment Manager, with the approval of the Fund’s Board, including a majority of the Independent Trustees, determines that the use of the Manager of Managers Structure is in the best interests of the Fund. The process of seeking shareholder approval could cause delays in executing changes that a Fund’s Board and Investment Manager have determined are in the best interests of the Fund. Seeking shareholder approval typically involves additional expenses, such as hiring a proxy solicitor. 12 Under the Manager of Managers Structure, upon receiving approval of a Fund’s Board, including a majority of the Fund’s Independent Trustees, subadvisers selected by a Fund’s Investment Manager could immediately manage the Fund’s assets. The Fund would, however, inform shareholders of the hiring of any new subadviser within 90 days after hiring the subadviser. Any new fund launched by Franklin Templeton Investments typically will allow for the Manager of Managers Structure. The Investment Managers for the Funds currently do not intend to use the Manager of Managers Structure to change or add subadvisers for such Funds, assuming shareholders approve Proposals 1 and 2. However, as noted above, Resources is a global investment management organization with offices and Investment Manager Affiliates located around the world. From time to time, a portfolio manager may relocate from one Investment Manager Affiliate to another in order to gain further experience, or if a Fund’s Investment Manager believes it would be beneficial to the Fund to have access to the investment management expertise of another Investment Manager Affiliate. If a Fund were permitted to rely on the Order, such investment management changes could be effected with Board approval, but without the time and expense associated with obtaining shareholder approval. How will the Manager of Managers Structure operate? Under the Manager of Managers Structure, the Investment Manager of each Fund will be permitted to appoint and replace subadvisers for the Fund and to enter into and approve amendments to subadvisory agreements without first obtaining shareholder approval. However, the Board of the Fund, including a majority of the Independent Trustees, must approve any new subadviser and any new or amended subadvisory agreement. Under the Manager of Managers Structure, a Fund’s Investment Manager would have the overall responsibility, subject to oversight by the Fund’s Board, to oversee the subadvisers and recommend their hiring, termination and replacement. Specifically, the Order requires a Fund’s Investment Manager, subject to the review and approval of the Fund’s Board, including a majority of the Independent Trustees, to: (a)set the Fund’s overall investment strategy; (b)evaluate, select and recommend subadvisers to manage all or a portion of the Fund’s assets; and (c)implement procedures reasonably designed to ensure that each subadviser complies with the Fund’s investment goal, policies and restrictions. In addition, subject to the review by the Fund’s Board, the Fund’s Investment Manager is required to: (a)when appropriate, allocate and reallocate the Fund’s assets among multiple subadvisers; and (b)monitor and evaluate the performance of the subadvisers. The replacement of a Fund’s Investment Manager or material changes to the Fund’s investment management agreement would, however, require prior shareholder approval. If a Fund’s Investment Manager, with the approval of the Fund’s Board, including a majority of the Fund’s Independent Trustees, determines that the use of the Manager of Managers Structure is in the best interest of the Fund, the Manager of Managers Structure would without obtaining shareholder approval: (1)enable a new subadviser to commence providing services to a Fund more quickly and with less potential expense to the Fund; (2)permit a Fund’s Investment Manager to allocate and reallocate the Fund’s assets among itself and one or more subadvisers; and (3)permit a Fund’s Board to approve material changes to a subadvisory agreement. How does this Proposal affect my fees as a shareholder of a Fund? Approval of this Proposal will not affect your fees as a shareholder of a Fund. The Manager of Managers Structure will not at any time entail an increase in the investment management fees paid by a Fund. Further shareholder approval would be necessary to increase the management fees that are payable by a Fund, which is not contemplated. How does this Proposal affect my right to vote on subadvisory agreements? If Proposal 3 is approved for a Fund, and the Fund’s Board and Investment Manager believe that the use of one or more subadvisers would be in the best interests of the Fund, the Fund’s shareholders generally would not be asked to approve hiring a subadviser for the Fund, assuming that the conditions of the Order are met. Rather, a Fund’s Investment Manager, with the approval of the Fund’s Board, including a majority of the Independent Trustees, would be able to appoint subadvisers and make appropriate changes to the subadvisory agreements without seeking shareholder approval. The Fund would, however, inform shareholders of the hiring of any new subadviser within 90 days after the hiring of the subadviser. Why did each Fund’s Board approve the Manager of Managers Structure? Each Fund’s Board, including a majority of the Independent Trustees, approved the Manager of Managers Structure and is recommending that shareholders approve the Manager of Managers Structure at the Meeting in order to avoid additional meeting and proxy solicitation costs in the future, in the event that the Fund’s Investment Manager, with the approval of the Board, including a majority of the Independent Trustees, determines that it is in the best interests of the Fund to use the Manager of Managers Structure. 13 What is the required vote on Proposal 3? Proposal 3 will be voted on by shareholders of each Fund. For Proposal 3, before a Fund may rely on the Order, the operation of the Fund using the Manager of Managers Structure must be approved by the 1940 Act Vote of the Fund’s shareholders. If Proposal 3 is not approved by a Fund’s shareholders, then the Fund’s Investment Manager generally would only be able to enter into new or amended subadvisory agreements with shareholder approval, potentially causing delay and expense in making a change deemed beneficial to the Fund and its shareholders by the Board. THE BOARD OF EACH FUND UNANIMOUSLY RECOMMENDS THAT SHAREHOLDERS VOTE “FOR” PROPOSAL 3. PROPOSAL 4: FOR THE FOREIGN FUND, TO APPROVE AN AGREEMENT AND PLAN OF REORGANIZATION THAT PROVIDES FOR THE REORGANIZATION OF THE FOREIGN FUND INTO A NEWLY CREATED SERIES OF TGIT The FTIT Board unanimously recommends that the shareholders of the Foreign Fund approve an Agreement and Plan of Reorganization (the “Plan”), substantially in the form attached to this proxy statement as Exhibit C , that would result in your shares of the Foreign Fund being exchanged for shares of Templeton Foreign Smaller Companies Fund (the “New Foreign Fund”), a newly created series of TGIT. The proposed transaction is referred to throughout this proxy statement as the “Reorganization.” To implement the Reorganization, the FTIT Board has approved the Plan, which contemplates the continuation of the current business of the Foreign Fund in the form of the New Foreign Fund. What will the Reorganization mean for the Foreign Fund and its shareholders? If the Plan is approved by shareholders of the Foreign Fund and the Reorganization is implemented, shareholders of the Foreign Fund would become shareholders of the New Foreign Fund, which would have the same investment goals, policies, risks, fundamental restrictions, portfolio management, service providers and fee structure as the Foreign Fund. If the Foreign Fund’s shareholders approve the New IM Agreement between the Foreign Fund and TICL, as described in Proposal 1, and the New Subadvisory Agreement between TICL and FTIC for the Foreign Fund, as described in Proposal 2, upon the closing of the Reorganization, TICL will serve as the investment manager to the New Foreign Fund pursuant to an investment management agreement that is substantially identical to the New IM Agreement, and FTIC will serve as the subadviser to the New Foreign Fund pursuant to a subadvisory agreement that is substantially identical to the New Subadvisory Agreement. In addition, if the Foreign Fund’s shareholders approved the Fund’s use of the Manager of Managers Structure, as discussed in Proposal 3, the New Foreign Fund also would be permitted to use the Manager of Managers Structure. The New Foreign Fund is intended to replicate the characteristics of the Foreign Fund in all material respects, including the New IM Agreement discussed in Proposal 1, the New Subadvisory Agreement discussed in Proposal 2, and the use of the Manager of Managers Structure discussed in Proposal 3, except that the New Foreign Fund is a series of a different trust within the Franklin Templeton Investments fund complex that has several different Board members and officers than FTIT. The Board of Trustees of TGIT (the “TGIT Board”) has three more Trustees than the FTIT Board, although the two Boards have several common members. The names of the Trustees currently serving on the FTIT Board and the TGIT Board are listed below. The TGIT Board is comprised of the same members as the Global Fund Board and information regarding such individuals, each of whom is nominated for election to continue serving as a Trustee of the Global Fund, may be found under Proposal 5 of this proxy statement. FTIT – Foreign Fund TGIT–NewForeignFund Independent Trustees Independent Trustees Harris J. Ashton* Harris J. Ashton* Mary C. Choksi Ann Torre Bates Edith E. Holiday* Frank J. Crothers J. Michael Luttig* Edith E. Holiday* Frank A. Olson* J. Michael Luttig* Larry D. Thompson* David W. Niemiec John B. Wilson Frank A. Olson* Larry D. Thompson* ConstantineD.Tseretopoulos Robert E. Wade Interested Trustees Interested Trustees Gregory E. Johnson* Gregory E. Johnson* Rupert H. Johnson, Jr.* RupertH.Johnson,Jr.* * The Trustee serves on the FTIT Board and the TGIT Board. 14 In addition, the officers of TGIT are the same as those of FTIT, except that for TGIT Norman J. Boersma serves as President and Chief Executive Officer - Investment Management, and Mark H. Otani serves as Treasurer, Chief Financial Officer and Chief Accounting Officer. It is anticipated that the TGIT Board and the officers of TGIT will operate the New Foreign Fund in essentially the same manner as the Foreign Fund is operated. Thus, on the effective date of the Reorganization, you would hold an interest in the New Foreign Fund that is equivalent to your interest in the Foreign Fund. FTIT and TGIT are both organized as Delaware statutory trusts and registered with the SEC as open-end, registered management investment companies. The governing documents of FTIT and TGIT are substantially identical, and shareholders of the New Foreign Fund will have the same rights and protection from liability as they did under the governing documents of the Foreign Fund. What is the purpose of the Plan and the Reorganization? The purpose of the Plan and the Reorganization is to shift oversight responsibility of the Foreign Fund to a Board of Trustees that oversees the Global Fund and other Templeton global and foreign equity funds, so that both the Foreign Fund and the Global Fund, which are managed by the same portfolio management team, as well as the other Templeton global and foreign equity funds, are overseen by the same Board. What are the procedures and consequences of the Reorganization? Upon completion of the Reorganization, the New Foreign Fund will continue the business of the Foreign Fund with the same investment goal, strategies and policies as those existing on the date of the Reorganization, and will hold the same portfolio of securities previously held by the Foreign Fund. The New Foreign Fund will be operated under substantially identical overall management, investment management, distribution and administrative arrangements as those of the Foreign Fund. If shareholders of the Foreign Fund approve the New IM Agreement with TICL discussed in Proposal 1, the New Subadvisory Agreement with FTIC discussed in Proposal 2, and the use of the Manager of Managers Structure discussed in Proposal 3, substantially identical arrangements would be implemented for the New Foreign Fund. As a new series of TGIT, shares of the New Foreign Fund will be offered through TGIT’s registration statement on Form N-1A under the federal securities laws. The New Foreign Fund was created solely for the purpose of becoming the successor to, and carrying on the business of, the Foreign Fund and like the Foreign Fund will remain closed to new investors. To accomplish the Reorganization, the Plan provides that the Foreign Fund will transfer all of its portfolio securities and any other assets, subject to all related liabilities, to the New Foreign Fund. In exchange for these assets and liabilities, the New Foreign Fund will issue its own shares to the Foreign Fund, which will then distribute those shares pro rata to you as a shareholder of the Foreign Fund. Through this procedure, you will receive exactly the same number and dollar amount of shares of the New Foreign Fund as you held in the Foreign Fund on the date of the Reorganization. The net asset value of each share of New Foreign Fund will be the same as that of the Foreign Fund on the date of the Reorganization. You will retain the right to any declared but undistributed dividends or other distributions payable on the shares of the Foreign Fund that you may have had as of the effective date of the Reorganization. As soon as practicable after the date of the Reorganization, the Foreign Fund will be terminated as a designated series of FTIT. The FTIT Board and/or the TGIT Board may terminate the Plan and abandon the Reorganization at any time prior to the effective date of the Reorganization if, in the judgment of such Board, the facts and circumstances make proceeding with this Plan inadvisable. If the Reorganization is not approved by shareholders, or if the FTIT Board and/or TGIT Board abandons the Reorganization, the Foreign Fund will continue to operate as a series of FTIT. If the Reorganization is approved by shareholders, it is expected to be completed within a reasonable time following such approval. What effect will the Reorganization have on the Foreign Fund’s current investment management arrangements? As a result of the Reorganization, TGIT, on behalf of the New Foreign Fund, will enter into investment management arrangements that are substantially identical to the investment management arrangements in place for the Foreign Fund at the time of the Reorganization. Therefore, if the Foreign Fund’s shareholders approve the New IM Agreement with TICL discussed in Proposal 1 and the New Subadvisory Agreement with FTIC discussed in Proposal 2, TGIT, on behalf of the New Foreign Fund, will enter into an investment management agreement with TICL that is substantially identical to the New IM Agreement, and TICL will enter into a subadvisory agreement with FTIC for the New Foreign Fund that is substantially identical to the New Subadvisory Agreement. The investment management fees to be paid by the New Foreign Fund will be the same as the investment management fees currently paid by the Foreign Fund. 15 What effect will the Reorganization have on the shareholder servicing agreements and distribution plans? Franklin Templeton Investor Services, LLC will provide transfer agency, dividend disbursing, shareholder servicing and accounting services to the New Foreign Fund under an agreement with TGIT that issubstantially identical to the agreement currently in place for the Foreign Fund. Franklin Templeton Distributors, Inc. will serve as the distributor for the shares of the New Foreign Fund under a distribution agreement that is substantially identical to the distribution agreement currently in effect for the Foreign Fund. As of the effective date of the Reorganization, the New Foreign Fund will have distribution plans under Rule 12b-1 of the 1940 Act relating to the distribution of the classes of shares that are substantially identical to the distribution plans currently in place for the corresponding classes of shares of the Foreign Fund. What is the effect of shareholder approval of the Plan? By voting “FOR” the Plan, you will be agreeing to become a shareholder of the New Foreign Fund, a series of TGIT, with investment management and subadvisory agreements, distribution plans and other service arrangements that are substantially the same as those in place for the Foreign Fund. Under the 1940 Act, the shareholders of an investment company must approve the initial investment management and subadvisory agreements for a fund and approve use of the Manager of Managers Structure. Theoretically, if the Plan is approved by shareholders and the Foreign Fund is reorganized as the New Foreign Fund, the shareholders of the New Foreign Fund would still need to vote on the initial investment management and subadvisory agreements and the use of the Manager of Managers Structure in order to comply with the 1940 Act. In order to comply with these requirements and consistent with SEC guidance, and if shareholders of the Foreign Fund approve the New IM Agreement with TICL under Proposal 1, the New Subadvisory Agreement with FTIC under Proposal 2 and the use of the Manager of Managers Structure under Proposal 3, shareholder approval of the Plan will also constitute, for purposes of the 1940 Act, shareholder approval of: (1)an investment management agreement and subadvisory agreement for the New Foreign Fund that are substantially identical to the New IM and New Subadvisory Agreements for the Foreign Fund; and (2)the use of the Manager of Managers Structure by the New Foreign Fund. If the Plan is approved, then this initial shareholder approval will be arranged by the Foreign Fund: (1)purchasing one share of the New Foreign Fund; (2)as sole shareholder, voting “FOR” the initial investment management agreement (and subadvisory agreement), and the use of the Manager of Managers Structure; and (3)then redeeming its shares, all prior to the completion of the Reorganization. These actions will enable the New Foreign Fund to satisfy the requirements of the 1940 Act without involving the time and expense of another shareholder meeting. What is the capitalization and structure of TGIT and the New Foreign Fund? TGIT was organized as a Delaware statutory trust (a form of entity formerly known as a business trust) on December21, 1993. TGIT is authorized to issue an unlimited number of shares of beneficial interest, without par value, of the New Foreign Fund and the same classes of shares as the Foreign Fund. As of the effective date of the Reorganization, shares of the Foreign Fund and the New Foreign Fund will: (1)have similar distribution and redemption rights; (2)be fully paid and non-assessable; (3)have similar conversion rights; and (4)have no preemptive or subscription rights. Shares of the respective classes of the Foreign Fund and the New Foreign Fund will have similar voting and liquidation rights and have one vote per share and a proportionate fractional vote for each fractional share. Neither FTIT nor TGIT provides for cumulative voting in the election of its Board members. The New Foreign Fund also will have the same fiscal year as the Foreign Fund. At a later time, the TGIT Board may approve a change in the New Foreign Fund’s fiscal year end to align such fiscal year end with the fiscal year end of the other series of TGIT. Are there any tax consequences for shareholders? The Reorganization is designed to be tax-free for federal income tax purposes. The principal federal income tax consequences that are expected to result from the Reorganization are as follows: • no gain or loss will be recognized by the Foreign Fund or the shareholders of the Foreign Fund as a direct result of the Reorganization; • no gain or loss will be recognized by the New Foreign Fund as a direct result of the Reorganization; • the basis of the assets of the Foreign Fund received by the New Foreign Fund will be the same as the basis of those assets held by the Foreign Fund immediately prior to the exchange; 16 • the holding period of the assets of the Foreign Fund received by the New Foreign Fund will include the period during which such assets were held by the Foreign Fund; • the aggregate tax basis of the shares of the New Foreign Fund to be received by a shareholder of the Foreign Fund as part of the Reorganization will be the same as the shareholder’s aggregate tax basis of the shares of the Foreign Fund; and • the holding period of the shares of the New Foreign Fund received by a shareholder of the Foreign Fund as part of the Reorganization will include the period that a shareholder held the shares of the Foreign Fund (provided that such shares of the Foreign Fund are capital assets held by such shareholder as of the effective date of the Reorganization). Consummation of the Reorganization is subject to receipt of a legal opinion from the law firm of Stradley Ronon Stevens& Young, LLP, counsel to FTIT, on behalf of the Foreign Fund, and TGIT, on behalf of the New Foreign Fund, as to the foregoing federal income tax consequences of the Reorganization. Opinions of counsel are not binding upon the Internal Revenue Service (“IRS”) or the courts. If the Reorganization was consummated but the IRS or the courts were to determine that the Reorganization did not qualify as a tax-free reorganization under the Internal Revenue Code of 1986, as amended, and thus was taxable, the Foreign Fund would recognize gain or loss on the transfer of its assets to the New Foreign Fund and each shareholder of the Foreign Fund that held shares in a taxable account would recognize a taxable gain or loss equal to the difference between its tax basis in its Foreign Fund shares and the fair market value of the shares of the New Foreign Fund it received. At October31, 2014, the Foreign Fund had capital loss carryforwards of $13,038,009 expiring in 2017. The New Foreign Fund will succeed to these capital loss carryforwards of the Foreign Fund. However, following the Reorganization, it is anticipated that the New Foreign Fund may change its fiscal year end from October31 to March31 to conform to that of the other series of TGIT. This change would result in the New Foreign Fund having a short fiscal year ending March31, 2016, which may result in an earlier expiration of the New Foreign Fund’s capital loss carryovers. You should consult your tax adviser regarding the U.S. federal income tax consequences to you, if any, of the Reorganization in light of your particular circumstances, as well as the state and local tax consequences, if any, of the Reorganization because this discussion is only a general summary of certain of the federal income tax consequences. What is the required vote on Proposal 4? Proposal 4 must be approved by the 1940 Act Vote of the Foreign Fund’s shareholders. If Proposal 4 does not receive the requisite approval, the Reorganization will not occur, and the Foreign Fund will continue to operate as a series of FTIT. THE FTIT BOARD UNANIMOUSLY RECOMMENDS THAT SHAREHOLDERS VOTE “FOR” PROPOSAL 4. PROPOSAL 5: FOR THE GLOBAL FUND, TO ELECT A BOARD OF TRUSTEES Why am I electing 12 Trustees for the Global Fund? Section16(a) of the Investment Company Act of 1940, as amended, permits a vacancy on the board of an investment company to be filled by the board but only if, immediately after filling any such vacancy, at least two-thirds of the trustees then holding office have been elected to such office by the holders of the outstanding voting securities of the investment company.Currently, 9 of the Trustees serving on the Global Fund Board have been elected by shareholders, and the remaining 3 of the Trustees were appointed by the Global Fund Board.Accordingly, you are being asked to elect 12 Trustees such that following the Meeting, all of the Trustees serving on the Global Fund Board would have been elected by shareholders, which would provide the Global Fund Board with more flexibility when a future vacancy exists on the Global Fund Board as a result of Trustee resignation or otherwise. Allowing the Global Fund Board to fill a vacancy on the Global Fund Board would avoid the need to incur the cost of an additional proxy solicitation in the foreseeable future. How are nominees selected? The Global Fund Board has a Nominating Committee consisting of EdithE.Holiday (Chairperson), Frank J. Crothers and Frank A. Olson, none of whom is an “interested person” of the Global Fund as defined by the 1940 Act. Trustees who are not interested persons of the Global Fund are referred to as the “Independent Trustees,” and Trustees who are interested persons of the Fund are referred to as the “Interested Trustees.” 17 The Nominating Committee is responsible for selecting candidates to serve as Trustees and recommending such candidates (a)for selection and nomination as Independent Trustees by the incumbent Independent Trustees and the full Global Fund Board; and (b)for selection and nomination as Interested Trustees by the full Global Fund Board. In considering a candidate’s qualifications, the Nominating Committee generally considers the potential candidate’s educational background, business or professional experience, and reputation. In addition, the Nominating Committee has established as minimum qualifications for Board membership as an Independent Trustee: (1)that such candidate be independent from relationships with the Global Fund’s Investment Manager and other principal service providers both within the terms and the spirit of the statutory independence requirements specified under the 1940 Act and the rules thereunder; (2)that such candidate demonstrate an ability and willingness to make the considerable time commitment, including personal attendance at Board meetings, believed necessary to his or her function as an effective Board member; and (3)that such candidate have no continuing relationship as a director, officer or board member of any U.S. registered investment company other than those within the Franklin Templeton Investments fund complex or a closed-end business development company primarily investing in non-public entities. The Nominating Committee has not adopted any specific policy on the issue of diversity, but will take this into account, among other factors, in its consideration of new candidates to the Global Fund Board. When the Global Fund Board has or expects to have a vacancy, the Nominating Committee receives and reviews information on individuals qualified to be recommended to the full Global Fund Board as nominees for election as Trustees, including any recommendations by “Qualifying Fund Shareholders” (as defined below). Such individuals are evaluated based upon the criteria described above. To date, the Nominating Committee has been able to identify, and expects to continue to be able to identify, from its own resources an ample number of qualified candidates. The Nominating Committee, however, will review recommendations from Qualifying Fund Shareholders to fill vacancies on the Global Fund Board if these recommendations are submitted in writing and addressed to the Nominating Committee at the Global Fund’s offices and are presented with appropriate background material concerning the candidate that demonstrates his or her ability to serve as a Trustee, including as an Independent Trustee, of the Fund. A Qualifying Fund Shareholder is a shareholder who (i)has continuously owned of record, or beneficially through a financial intermediary, shares of the Global Fund having a net asset value of not less than two hundred and fifty thousand dollars ($250,000) during the twenty-four month period prior to submitting the recommendation; and (ii)provides a written notice to the Nominating Committee containing the following information: (a)the name and address of the Qualifying Fund Shareholder making the recommendation; (b)the number of shares of the Global Fund which are owned of record and beneficially by the Qualifying Fund Shareholder and the length of time that the shares have been owned by the Qualifying Fund Shareholder; (c)a description of all arrangements and understandings between the Qualifying Fund Shareholder and any other person or persons (naming such person or persons) pursuant to which the recommendation is being made; (d)the name, age, date of birth, business address and residence address of the person or persons being recommended; (e)such other information regarding each person recommended by the Qualifying Fund Shareholder as would be required to be included in a proxy statement filed pursuant to the proxy rules of the SEC had the nominee been nominated by the Global Fund Board; (f)whether the shareholder making the recommendation believes the person recommended would or would not be an “interested person” of the Global Fund, as defined in the 1940 Act; and (g)the written consent of each person recommended to serve as a Trustee of the Global Fund if so nominated and elected/appointed. The Nominating Committee may amend these procedures from time to time, including the procedures relating to the evaluation of nominees and the process for submitting recommendations to the Nominating Committee. The Global Fund Board has adopted and approved a formal written charter for the Nominating Committee. A copy of the charter is attached to this proxy statement as Exhibit D . Who are the nominees and Trustees? The Global Fund’s nominees and the current Trustees of the Global Fund are Harris J. Ashton, Ann Torre Bates, Frank J. Crothers, Edith E. Holiday, J. Michael Luttig, David W. Niemiec, Frank A. Olson, Larry D. Thompson, Constantine D. Tseretopoulos, Robert E. Wade, Rupert H. Johnson, Jr. and Gregory E. Johnson. As described more fully below, these nominees have significant experience managing investment vehicles. All of the nominees are currently members of the Global Fund Board, and 10 of the 12 nominees are deemed to be Independent Trustees. In addition, all of the current nominees and Trustees are also directors or trustees of other investment companies within the Franklin Templeton Investments fund complex. Interested Trustees of the Global Fund hold director and/or officer positions with, or are principal stockholders of, Resources and its affiliates. Resources is a publicly owned holding company, a principal stockholder of which is Rupert H. Johnson, Jr., who beneficially owned approximately 17.38% of its outstanding shares as of June30, 2015. The shares deemed to be beneficially owned by Rupert H. Johnson, Jr. include certain shares held by a private charitable foundation or by his spouse, of which he disclaims beneficial ownership. Resources, a global investment management organization operating as Franklin Templeton Investments, is primarily engaged, through various subsidiaries, in providing investment management, share distribution, transfer agent and administrative services to a family of investment companies. Resources is a New York Stock Exchange (“NYSE”) listed holding company (NYSE: BEN). Rupert H. Johnson, Jr., Chairman of the Board, Trustee and Vice President of the Global Fund, is the uncle of Gregory E. Johnson, a Trustee of the Global Fund. There are no other family relationships among the Trustees or nominees for Trustee. 18 Each nominee currently is available and has consented to serve if elected. If any of the nominees should become unavailable, the designated proxy holders will vote in their discretion for another person or persons who may be nominated to serve as Trustees. In addition to personal qualities, such as integrity, in considering candidates for the Global Fund Board, the Nominating Committee seeks to find persons of good reputation whose experience and background evidence that such person has the ability to comprehend, discuss and critically analyze materials and issues presented, in exercising judgments and reaching informed conclusions relevant to fulfillment of a Fund Trustee’s duties and fiduciary obligations. Information on the business activities of the nominees and other Trustees during the past five years and beyond appears below and it is believed that the specific background of each Trustee evidences such ability and is appropriate to his or her serving on the Global Fund Board. As indicated, Harris J. Ashton and Frank A. Olson have both served as chief executive officers of NYSE listed public corporations; Larry D. Thompson and Edith E. Holiday each have legal backgrounds, including high level legal positions with departments of the U.S. Government; David W. Niemiec has served as a chief financial officer of a major corporation; Ann Torre Bates has served as a chief financial officer of a major corporation and as board member of a number of public companies; J. Michael Luttig has fifteen years of judicial experience as a Federal Appeals Court Judge; Robert E. Wade has over thirty years of experience as a practicing attorney; Constantine D. Tseretopoulos has professional and executive experience as founder and Chief of Staff of a hospital; Frank J. Crothers has served as the chief executive officer of several foreign closely held corporations; and Rupert H. Johnson, Jr. and Gregory E. Johnson are both high ranking executive officers of Resources. Listed below with the business activities of the nominees and Trustees are their names and years of birth, their positions and length of service with the Global Fund and the number of portfolios in the Franklin Templeton Investments fund complex that they oversee. Name, Year of Birth and Address Position Lengthof TimeServed Numberof Portfoliosin Franklin Templeton Investments FundComplex Overseen byTrustee* OtherDirectorships HeldDuringatLeast the Past Five Years Harris J. Ashton (1932) 300 S.E. 2 nd Street
